O’BRIEH, J.,
(concurring.) I think it reasonably clear that the trial judge, after1 the entry of judgment, and on his attention being called to the status of plaintiff which entitled him to an accounting, intended to amend or modify the judgment so that such relief might be accorded. This was attempted by the order referring it, which, while the judgment stood dismissing the complaint, could not be done; and I agree with the presiding justice that the order of reference and the subsequent judgment must be reversed. The plaintiff, assuming that the order of reference was proper, has no doubt allowed the time to appeal from the judgment dismissing his complaint to expire. On the accounting it was decided that the defendant was indebted to plaintiff in the sum of $5,103.74; and yet, as the result of a mistake, he finds himself out of court because he has lost his appeal. It may be that, on a new trial, plaintiff might not recover so much, or anything at all; but justice demands that there should be a new trial. Here, then, a mistrial has occurred, but how to remedy the injustice is by no means clear. I think, however, that the reversal should be with leave to plaintiff to apply upon a case and exceptions for a new trial, or upon motion to resettle or set aside the judgment, or to make such motion before the trial judge as the practice permits.